Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, and the species Mg powder, in the reply filed on 8/12/21 is acknowledged.
Claims 6 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/21.

	Claim Status:
	Claims 1-15 are pending. 
	Claims 6 and 12-15 are withdrawn.
	Claims 1-5 and 7-11 are under examination as they read upon the elected subject matter. 

	Information Disclosure Statement
The information disclosure statement filed 3/5/19 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1, 3, 4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (Acta Biomaterialia 2015;11:543-553 available online September 16, 2014).
In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). The intended use of temporomandibular joint medical implant device has been considered but is not given patentable weight because it is merely an intended use of the implant of Brown et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With regard to instant claims 7 and 10, Brown et al. disclose immersing the scaffolds in BMSC growth medium and allowed to degrade and BMSCs were allowed to grow in that medium (2.5 Indirect cytocompatibility) and showed increased proliferation (3.6; Figure 5) thus forming a magnesium containing solution for use in culturing the seeding of cells.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sfeir et al. (WO2015142631 published September 24, 2015) and claim(s)  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sfeir et al. (WO 2015142631).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With regard to instant claims 1, 3, 4, 8 and 11, Sfeir et al. disclose medical implant devices comprising a plurality of pores (claims 12-16) made of a composite magnesium-polymer described in claims 1 and 2:

    PNG
    media_image1.png
    475
    978
    media_image1.png
    Greyscale

See also Examples 2-6. Since the magnesium is in solid form, then the composite medical implant device of Sfeir et al. is biphasic with the polymer comprising a first phase and the magnesium comprising a second phase and is also effective to grow and regenerate fibrochondrocyte and chondrocyte cells and restore bone cells thus serving as a scaffold. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).  The intended use of temporomandibular joint medical implant device has been considered but is not given patentable weight because it is merely an intended use of the implant of Sfeir et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With regard to instant claim 2, Sfeir et al. disclose poly(glycerol sebacate) as the polymer (claim 3). 
With regard to instant claims 7 and 10, the magnesium powder of Sfeir et al. naturally forms a magnesium-containing solution which is a medium for use in culturing the seeding of cells which is merely another intended use of the implant. See also Example 6 which measures magnesium release in a tissue culture medium.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (Acta Biomaterialia 2015;11:543-553 available online September 16, 2014) and Hagandora et al. (Tissue Engineering: Part A. 2013; 19(5 and 6);729-737) and Hagandora et al. (Annals of Biomedical Engineering 2012;40(3):688-696) and Hagandora, CK. (Dissertation 2014, [online] retrieved from: http://d-scholarship.pitt.edu/22122/; 185 pages) and Moioli et al. (Advanced Drug Delivery Reviews 2007;59:308-324) and Ueki et al. (Journal of Cranio-Maxillofacial Surgery 2003;31:107-114).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image2.png
    383
    1405
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 3, 4, 8 and 11, Brown et al. teach magnesium powder/PLGA composite scaffolds, hence a biphasic device comprising a first phase polymer and a second phase of magnesium, for orthopedic bone regeneration and dental socket preservation (Abstract; 2.1 Synthesis of scaffolds; 2.6.1. Surgery, animal care, sacrifice; Table 1; Figures 4 and 6). The intended use of serving as a temporomandibular join medical implant device and effective to grow and regenerate fibrochondrocyte and chondrocyte cells and restore bone cells in inherent in the biphasic scaffold of Brown et al. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). The intended use of temporomandibular joint medical implant device has been considered but is not given patentable weight because it is merely an intended use of the implant of Brown et al. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). A preamble is generally not accorded any patentable In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With regard to instant claims 7 and 10, Brown et al. teach immersing the scaffolds in BMSC growth medium and allowed to degrade and BMSCs were allowed to grow in that medium (2.5 Indirect cytocompatibility) and showed increased proliferation (3.6; Figure 5) thus forming a magnesium containing solution for use in culturing the seeding of cells.
With regard to instant claims 2 and 5, Hagandora2013 teach poly(glycerol sebacate) as a biocompatible, biodegradable elastomeric porous scaffold material seeded with fibrochondroyctes for temporomandibular joint disc engineering where the scaffolds promoted cell attachment and proliferation (Abstract; page 730 Cell seeding). Hagandora2013 report that: “The average amount of collagen produced by goat costal chondrocytes in PGS at 4 weeks in the high cell seeding density group (218 – 24 mg collagen per construct) exceeded that which has been reported previously using porcine TMJ disc cells and PGA scaffolds for TMJ disc engineering.” (page 735, upper left column). Hagandora2013 also note that: “A noteworthy advantage to using the PGS scaffold material is avoidance of scaffold contraction” (page 735, lower right column). 
	With regard to instant claim 5, Hagandora2012 is directed to the effect of magnesium ion concentration on the fibrocartilage regeneration potential of chondrocytes in temporomandibular joint disorders (title; introduction; Figure 2) and 7 it was found that high concentrations of magnesium sulfate (MgSO4) support chondrocyte proliferation and redifferentiation.” (page 689, upper left column).
With regard to instant claim 2, the Hagandora dissertation provides a chapter entitled: “PURE MAGNESIUM AND POLY (GLYCEROL SEBACATE) AT THE BONEFIBROCARTILAGE INTERFACE OF THE MANDIBULAR CONDYLE: A PILOT STUDY” (page 117). The purpose is to treat temporomandibular joint disorders (7.1 page 117). Hagandora suggests a composite system of magnesium and PGS scaffold where the magnesium could improve implant fixation (page 132) thus providing the idea to combine magnesium and PGS scaffold.
With regard to instant claim 9, Moioli et al. guide the artisan to polymer-gelatin sponge complexes as a delivery system for treating temporomandibular joint regeneration (Table 1, page 311; Figures 3 and 4) which has been shown to increase bone and cartilage tissue regeneration (page 317, upper left column). 
With regard to instant claims 5 and 9, Ueki et al. teach the use of a polymer-gelatin sponge complex (PGS) in the treatment of temporomandibular joints (Abstract). Ueki et al. teach that: “One of the distinguishing characteristics of the TMJ is that its articular surface is composed of fibrocartilage, rather than the hyaline cartilage found in other major joints.” (page 112, right column). Ueki et al. also teach that: “When material  These results suggest that PGS can play an important role perhaps by acting as a space retainer and shock absorber during formation of new bone and cartilage.” (page 112 bottom right to page 113 middle left column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach wherein the polymer is poly(glycerol sebacate). This deficiency in Brown et al. is cured by the teachings of Hagandora dissertation and Hagandora2013.
2. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach seeding cells of fibrochondrocytes and chondrocytes. This deficiency in Brown et al. is cured by the teachings of Ueki et al., Hagandora2012 and Hagandora2013.
3. The difference between the instant application and Brown et al. is that Brown et al. do not expressly teach wherein a scaffold comprises a sponge composed of the polymer and a gelatin, and soaked with the magnesium-containing solution. This deficiency in Brown et al. is cured by the teachings of Moioli et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer composite scaffold of Brown et al. wherein the polymer is poly(glycerol sebacate), as suggested by Hagandora dissertation and Hagandora2013, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Brown et al. already set forth the concept of a biphasic polymer-magnesium powder composite scaffold and Hagandora dissertation and Hagandora2013 further teach and suggest poly(glycerol sebacate) can be used as the polymer especially when Hagandora dissertation suggests a composite of magenium and poly(glycerol sebacate). Thus on the one hand, it is obvious to employ one functionally equivalent polymer for another as the porous matrix containing the magnesium powder with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). On the other hand, Hagandora2013 teaches that 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer composite scaffold of Brown et al. and combine with seeding cells of fibrochondrocytes and chondrocytes, as suggested by Ueki et al., Hagandora2012 and Hagandora2013, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, in light of the combined references, it is obvious to employ the composite scaffold implant of Brown et al. for the purpose of treating temporomandibular joint. Furthermore, Hagandora2013 teach seeding the scaffold with fibrochondroyctes for temporomandibular joint disc engineering thus rendering obvious combining fibrochondrocytes with the magnesium of the composite scaffold implant for the same purpose especially when Ueki et al. teach that a distinguishing characteristics of the TMJ is that its articular surface is composed of fibrocartilage. Thus the artisan 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the magnesium powder/polymer composite scaffold of Brown et al. wherein a scaffold comprises a sponge composed of the polymer and a gelatin, and soaked with the magnesium-containing solution, as suggested by Moioli et al. and Ueki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In the art of temporomandibular joint regeneration, Moioli et al. and Ueki et al. guide the artisan to polymer-gelatin sponge complexes as discussed above. As taught by Ueki et al., a suitable carrier is required to treat the temporomandibular joint and guide the artisan to a polymer-gelatin complex which is easily adapted to the space of the defect and can play an important role by acting as a space retainer and shock absorber during the formation of new bone and cartilage (page 113, left column of Ueki et al.). Accordingly, the ordinary artisan would formulation the polymer-magnesium powder composition of Brown et al. with a gelatin sponge as suggested by Moioli et al. and Ueki et al. for those desirable properties with a reasonable expectation of success. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 4, 7, 8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 15, 16, 18-20 of copending Application No. 15124093. Although the claims at issue are not identical, they are not patentably distinct from each other because copending 15124093 teaches a medical implant comprising porous magnesium-polymer composite comprising magnesium powder which is effective to regenerate tissue and bone (claim 1) which a biphasic device of polymer and magnesium and is naturally effective to grow and regenerate fibrochondrocyte and chondrocyte cells and restore bone cells because the copending implant comprises the same materials as instantly claimed. The intended use of temporomandibular joint medical implant device has been considered but is not given patentable weight because it is merely an intended use of the implant. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The copending does not expressly teach forming a magnesium-containing solution or the magnesium is a medium for use in culturing the seeding of cells. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613